      Case 2:15-cr-00512 Document 157 Filed on 04/19/21 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    April 20, 2021
                        UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                   §
  Plaintiff,                                §
                                            §
              v.                            §            CRIMINAL NO. 2:15-512-1
                                            §
OSVALDO MORFIN-MARTINEZ,                    §
  Defendant.                                §

                                         ORDER
       Pending before the Court is Defendant Osvaldo Morfin-Martinez’s Motion to

Request the Application of Missing Jail Credit. D.E. 156. Defendant moves the Court to

order the Bureau of Prisons’ (BOP) Designation and Sentence Computation Center to

credit his federal sentence for the 113 days he spent in the custody of the Kenosha

(Wisconsin) Sheriff’s Department following his March 4, 2015 arrest by ICE agents until

he was transferred into federal custody on June 25, 2015.

       The BOP is responsible for calculating sentencing credit, and the proper vehicle

for raising such a challenge is a petition pursuant to 28 U.S.C. § 2241. See Pack v. Yusuff,

218 F.3d 448, 451 (5th Cir. 2000) (A writ of habeas corpus pursuant to 28 U.S.C. § 2241

is the appropriate vehicle in which “a sentenced prisoner attacks . . . the prison

authorities’ determination of its duration.”) (citations omitted); United States v. Garcia-

Gutierrez, 835 F.2d 585, 586 (5th Cir. 1998) (claims for sentence credit to federal

sentences are properly brought pursuant to § 2241); United States v. Gabor, 905 F.2d 76,

77–78 n.2 (5th Cir. 1990). A defendant is required to exhaust available administrative

remedies through the BOP before litigating the computation of his sentence in federal
1/2
      Case 2:15-cr-00512 Document 157 Filed on 04/19/21 in TXSD Page 2 of 2




court. United States v. Wilson, 503 U.S. 329, 335 (1992) (citing 28 C.F.R. §§ 542.10 –

542.16 and collecting cases). There is nothing in the record indicating that Defendant has

presented his complaints regarding his sentence to the BOP, nor does he claim that he has

done so.

       Moreover, a challenge to the BOP’s calculation of sentencing credit pursuant to 28

U.S.C. § 2241 must be filed in the district where the defendant is incarcerated. See Pack,

218 F.3d at 451. Defendant’s motion states that he is incarcerated in McRae-Helena,

Georgia, which is located in the Southern District of Georgia. Assuming Defendant

remains incarcerated in McRae-Helena, he should file any § 2241 petition in that court

after first exhausting his administrative remedies.

       For the foregoing reasons, Defendant’s motion regarding jail credit (D.E. 156) is

DENIED.

       ORDERED this 19th day of April, 2021.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




2/2
